                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                       CASE NUMBER
                                                     PLAINTIFF



                                                                    ORDER OF TEMPORARY DETENTION
1oh n           ~6,,~+      L ~ ~a ^Z~
                                                                      PENDING HEARING PURSUANT
                                               DEFENDANT(S).             TO BAIL REFORM ACT


     Upon motion of  d                                                     , IT IS ORDERED t at a detention hearing
is set for  if ~~- /'                                                      ,at < < = ~ o a.m. / Op.m. before t
Honorable ~,~c-1,1.e.,                  C-~.a o 1,~'~-~                    ,in Courtroom   3`t I ~ '~~

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                         (Other custodial officer)




Dated:~!/4
                                                     U.S.        Judge/M            udge




                    ORDER OF TEMPORARI'DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                                Page 1 of 1
